Citation Nr: 0935151	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active duty from February 1970 to February 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge that was conducted via 
video-conference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus that he contends is due to his exposure to 
acoustic trauma in service.  He maintains that his work as an 
air base security guard in Vietnam exposed him to constant 
airplane noise.  The Veteran's record reflects exposure to 
both in-service acoustic trauma and post-service occupational 
noise.

During his June 2009 Board hearing, the Veteran denied having 
any pre-service hearing loss or tinnitus.  He described 
exposure to constant acoustic trauma from aircraft noise 
while in Vietnam without hearing protection (see hearing 
transcript at page 4).  The Veteran said that in 1972 he fell 
on the ice and struck his head, sustaining a concussion with 
convulsions and tinnitus.  Tinnitus reportedly returned 
approximately ten years ago (Id. at 7-8).  He indicated that 
in 1973, a hearing study was conducted and he reported having 
a concussion but may not have discussed tinnitus as he was 
having chronic headaches at the time (Id. at 8-9).  The 
Veteran testified that a March 1974 hearing test conducted 
when he began work at Scott Paper Company showed a hearing 
loss, that he always had some sort of hearing problem since 
service, and that he developed increasingly severe tinnitus 
(Id. at 10).  He said he used ear protection in his job and 
denied hunting or exposure to loud noises after service.  The 
Veteran testified that VA referred him to a "hearing 
specialist" in Bangor, Maine, at the Warren Center, and that 
he was issued two hearing aids (Id. at 16).

When examined for pre-induction into service in October 1969, 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10

10
LEFT

5
10

10

A March 1971 service record indicates the Veteran's exposure 
to jet aircraft, work on the flight line and in a hanger 
shop, and that ear protection was worn.

October 1973 audiogram findings were apparently as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
15

20
LEFT

20
20

20

When examined in January 1974, prior to discharge, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
10
5
5
LEFT

10
5
15
10

According to a February 1974 clinical record, the Veteran had 
a history of a head injury several weeks earlier but the 
record is not referable to complaints of tinnitus or hearing 
loss.  

A November 2007 rating decision granted service connection 
for chronic headaches related to an in-service head injury. 

From 1974 until 2006, the Veteran worked at a paper mill.  On 
March 8, 1974, audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
10
15
LEFT

10
5
5
5

Subsequent annual audiogram findings reflect fluctuating but 
diminishing hearing acuity.

In February 2001, the Veteran experienced a sudden sharp 
decline in right ear hearing loss with tinnitus, and was 
evaluated by William Chasse, M.D., an otolaryngologist.  
Following his examination of the appellant Dr. Chase stated 
that "[m]ost of the time, we do not uncover a cause for 
this" and speculated that these related to either a viral 
event or a "mini stroke".

In May 2006, William Diehl, M.D., an otolaryngologist, 
evaluated the Veteran for right ear hearing loss.  The final 
diagnoses were sensorineural hearing loss that was 
"possibly" noise induced, and tinnitus of the right ear.

A February 2007 VA examination report reflects audiogram 
findings of right ear sensorineural hearing loss and a mild 
left ear sensorineural hearing loss, with constant right ear 
tinnitus.  Audiogram findings did not show left ear hearing 
loss consistent with 38 C.F.R. § 3.385 (2009).  At that time, 
and in an October 2007 medical opinion, the VA audiologist 
opined that the Veteran's hearing loss was more likely than 
not related to post service work and recreational noise 
exposure.

While the Board appreciates the development undertaken by the 
RO, in light of the appellant's in-service noise exposure the 
Board believes that he should be afforded new VA examination.  
Moreover, from the appellant's testimony it is evident that 
VA referred the Veteran for an additional audiology 
evaluation after his February 2007 VA examination.  Those 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for hearing loss and tinnitus 
for the period since February 2007, to 
include records from the Warren Center in 
Bangor, Maine.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

2.  Then, the RO/AMC should schedule the 
Veteran for appropriate VA examinations by 
an otolaryngologist and an audiologist to 
determine the etiology of any diagnosed 
hearing loss and tinnitus.  A complete 
history of acoustic trauma should be 
obtained from the Veteran, including any 
post service occupational noise exposure 
at Scott Paper or elsewhere.  The 
Veteran's claims file must be available 
for review prior to examination.  Based 
upon a review of the record and 
examination findings, the examiners are to 
address the following questions:

The otolaryngologist and the 
audiologist are to address the 
etiology of any diagnosed bilateral 
hearing loss and tinnitus, to include 
whether it is at least as likely as 
not, i.e., is there a 50-50 chance, 
that any currently diagnosed hearing 
loss or tinnitus was caused by 
military service including the 
Veteran's work in service on a flight 
line.  A complete rationale must be 
provided for all opinions expressed.  
If the otolaryngologist and the 
audiologist are unable to give an 
opinion with respect to the questions 
presented without resorting to 
speculation, an explanation as to why 
should be provided.  In rendering an 
opinion, the otolaryngologist and the 
audiologist are to address the 
opinion expressed by Dr. Chasse in 
February 2001 (to the effect that the 
Veteran's right ear hearing loss was 
related to either a viral event or a 
mini stroke); by Dr. Diehl in May 
2006 (to the effect that the etiology 
of the Veteran's tinnitus remained 
obscured but was "possibly" related 
to noise exposure); and by the VA 
audiologist in February and October 
2007 (to the effect that it more 
likely than not that the Veteran's 
hearing loss was related to post 
service occupational noise exposure 
and recreational noise exposure). 

NOTE: The term "at least as least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for all VA examinations, to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  The RO/AMC should then readjudicate 
the Veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If any claim remains 
denied, send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

